Case 2:19-cv-08423-DSF-AS Document 51 Filed 07/31/20 Page 1 of 14 Page ID #:789




 I   Blair J. Robinson (Pro Hae Vice)
     BAKER & MCKENZIE LLP
 2   452 Fifth Avenue
     New York, NY 10018
 3   Telephone: + I 212 626 4100
     Facsimile:+ 212 310 1632
 4   blair.robinson@bakermckenzie.com
 5   Stephanie P. Priel, SBN 313085
     Lara A. Grines, SBN 316629
 6   BAKER & MCKENZIE LLP
      1901 Avenue of the Star(,Suite 950
     Los Angeles, CA 90067
     Telephone: (310) 201-4728
     Facsimile: (310) 201-4721
     stephanie.priel@bakermckenzie.com
 9   lara.grines@bakermckenzie.com
10   Attorneys for Defendant,
     CBS BROADCASTING INC.
11

12                                UNITED STATES DISTRICT COURT
13                               CENTRAL DISTRICT OF CALIFORNIA
14
15   BRIAN BAGWELL, an Individual,                              Case No. 2: 19-cv-8423-DSF(ASx)
16                                 Plaintiff,                    PROTECTIVE ORDER
17          VS.

18   CBS BROADCASTING INC., a New York
     Corporation;
19
                                   Defendant.
20

21
22   I.     A. PURPOSES AND LIMITATIONS

23          Discovery in this action is likely to involve production of confidential, proprietary, or

24   private information for which protection from public disclosure and from use for any purpose other

25   than prosecuting this litigation may be warranted. Accordingly, the parties hereby stipulate to and

26   petition the Court to enter the following Stipulated Protective Order. The parties acknowledge that

27   this Order does not confer blanket protections on all disclosures or responses to discovery and that

28   the protection it affords from public disclosure and use extends only to the limited information or

                                                 [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                 Case No. 2:l 9-cv-8423-DSF-AS
Case 2:19-cv-08423-DSF-AS Document 51 Filed 07/31/20 Page 2 of 14 Page ID #:790
Case 2:19-cv-08423-DSF-AS Document 51 Filed 07/31/20 Page 3 of 14 Page ID #:791
Case 2:19-cv-08423-DSF-AS Document 51 Filed 07/31/20 Page 4 of 14 Page ID #:792
Case 2:19-cv-08423-DSF-AS Document 51 Filed 07/31/20 Page 5 of 14 Page ID #:793
Case 2:19-cv-08423-DSF-AS Document 51 Filed 07/31/20 Page 6 of 14 Page ID #:794
Case 2:19-cv-08423-DSF-AS Document 51 Filed 07/31/20 Page 7 of 14 Page ID #:795
Case 2:19-cv-08423-DSF-AS Document 51 Filed 07/31/20 Page 8 of 14 Page ID #:796
Case 2:19-cv-08423-DSF-AS Document 51 Filed 07/31/20 Page 9 of 14 Page ID #:797
Case 2:19-cv-08423-DSF-AS Document 51 Filed 07/31/20 Page 10 of 14 Page ID #:798
Case 2:19-cv-08423-DSF-AS Document 51 Filed 07/31/20 Page 11 of 14 Page ID #:799
Case 2:19-cv-08423-DSF-AS Document 51 Filed 07/31/20 Page 12 of 14 Page ID #:800
Case 2:19-cv-08423-DSF-AS Document 51 Filed 07/31/20 Page 13 of 14 Page ID #:801




  I   correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant
  2   and expert work product, even if such materials contain Protected Material. Any such archival
  3   copies that contain or constitute Protected Material remain subject to this Protective Order as set

  4   forth in Section 4 (DURATION).

  5   14. Any violation of this Order may be punished by any and all appropriate measures including,

  6   without limitation, contempt proceedings and/or monetary sanctions.
  7   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

                           1
  9   DATED:    __7_/_2
                      _-_9�/_:2--__
                                  · 0___
 10
 11
      Attorneys for Plaintiff
 12

 13           7/29/2020
      DATED: __________ _
 14

 15
      Attorneys for Defendant
 16
 17

 18

 19   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

 20
 21           July 31, 2020
      DATED: __________     _
 22

 23                / s / Sagar
      Honorable Alka Sagar
 24   United States Magistrate Judge
 25

 26

 27
 28
                                                       13

                                                  [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                  Case No. 2: 19-cv-8423-DSF-AS
Case 2:19-cv-08423-DSF-AS Document 51 Filed 07/31/20 Page 14 of 14 Page ID #:802
